               Case 3:21-cv-05539-BHS Document 8 Filed 08/16/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      BRENDA M JOHNSON,
                                                               CASE NO. 3:21-cv-05539-BHS
11                              Plaintiff,
                                                               ORDER ON MOTION TO RECUSE
12              v.

13      AMBER MILLER, et al.,

14                              Defendants.

15

16          This matter is before the Court on plaintiff’s motion to recuse (Dkt. 7) and on referral

17   from the District Court.

18          Recusal is appropriate where “a reasonable person with knowledge of all the facts would

19   conclude that the judge’s impartiality might reasonably be questioned.” 28 U.S.C. § 144; see also

20   28 U.S.C. § 455; Yagman v. Republic Insurance, 987 F.2d 622, 626 (9th Cir. 1993). Recusal is

21   “justified either by actual bias or the appearance of bias.” Yagman, 987 F.2d at 626. “In the

22   absence of specific allegations of personal bias, prejudice, or interest, neither prior adverse

23   rulings of a judge nor his participation in a related or prior proceeding is sufficient” to establish

24


     ORDER ON MOTION TO RECUSE - 1
                 Case 3:21-cv-05539-BHS Document 8 Filed 08/16/21 Page 2 of 2




 1   bias. Davis v. Fendler, 650 F.2d 1154, 1163 (9th Cir. 1981). Judicial rulings alone “almost

 2   never” constitute a valid basis for a bias or partiality motion. Liteky v. United States, 510 U.S.

 3   540, 555 (1994). Under the Local Rules of this District,

 4          Whenever a motion to recuse directed at a judge of this court is filed pursuant to 28
            U.S.C. § 144 or 28 U.S.C. § 455, the challenged judge will review the motion
 5          papers and decide whether to recuse voluntarily. If the challenged judge decides
            not to voluntarily recuse, he or she will direct the clerk to refer the motion to the
 6          chief judge, or the chief judge’s designee. If the motion is directed at the chief
            judge, or if the chief judge or the chief judge’s designee is unavailable, the clerk
 7          shall refer it to the active judge with the highest seniority.

 8   LCR 3(f).

 9          In her motion to recuse, plaintiff appears to suggest that this Court and District Judge

10   Benjamin H. Settle are disqualified from this matter because they have knowledge of a previous

11   case. See Dkt. 7, at 1. Specifically, she states that the “[p]rior cases would create a mistrial for

12   knowledge of prior cases administer for proceedings.” Id. Plaintiff lists Case No. 3:19-cv-05316-

13   BHS as the disqualifying case. Id. However, plaintiff has not presented any specific allegations

14   of “personal bias, prejudice, or interest” that would require either judge to recuse. Davis, 650

15   F.2d at 1163.

16                     CONCLUSION AND INSTRUCTIONS TO THE CLERK

17          The Court will not voluntarily recuse itself from this case based on its involvement with

18   plaintiff’s prior cases. Therefore, this motion is REFERRED to Chief Judge Martinez for

19   review. The Court will thereafter address plaintiff’s motion to proceed in forma pauperis. Dkt. 1.

20          Dated this 16th day of August, 2021.

21

22
                                                            A
                                                            J. Richard Creatura
                                                            Chief United States Magistrate Judge
23

24


     ORDER ON MOTION TO RECUSE - 2
